State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518431
________________________________

In the Matter of SEMRAU HARRIS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Lahtinen, Garry, Lynch and Clark, JJ.

                             __________


     Semrau Harris, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding challenging a determination finding him guilty of
violating a prison disciplinary rule. The Attorney General has
advised this Court that the determination has been reversed, all
references thereto have been expunged from petitioner's
institutional record and the $5 mandatory surcharge is to be
refunded to his inmate account. Notwithstanding his request,
petitioner is not entitled to be restored to the status he
enjoyed prior to the issuance of the disciplinary determination
                              -2-                  518431

(see Matter of Herring v Prack, 118 AD3d 1200 [2014]; Matter of
Burt v Connolly, 116 AD3d 1283 [2014]). Accordingly, given that
petitioner has received all the relief to which he is entitled,
the matter must be dismissed as moot (see Matter of Scott v
Fischer, 119 AD3d 1307 [2014]; Matter of Loper v Fischer, 118
AD3d 1234 [2014]).

      Peters, P.J., Lahtinen, Garry, Lynch and Clark, JJ.,
concur.


      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court